Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 68-79 are pending. Claim 75 has been amended. Claims 68-79 are being examined in this application. In the response to the restriction requirement, Applicants elected corticosteroid and heart failure resulting from left ventricular systolic dysfunction. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection is maintained. 
Claims 75-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment or amelioration of heart failure, does not reasonably provide enablement for the prevention .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states: 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”

(A) The breadth of the claims; and (B) The nature of the invention;
The claims are drawn to a method for treating or ameliorating heart failure in a mammalian subject having an increased level of cardiac troponin I, the method comprising administering to the subject a therapeutically effective amount of the peptide D-Arg-2’,6’-Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof.
The instant specification teaches that “[A]s used herein, the terms "treating" or "treatment" or "alleviation" refers to therapeutic treatment, wherein the object is to prevent or slow down (lessen) the targeted pathologic condition or disorder” (para [0070]). Thus, the term “treating” encompasses prevention.


(C) The state of the prior art;
Generally the state of the art with respect to heart failure teaches that heart failure cannot be prevented (see Aspen Meadow, Downloaded on 12/16/2020 from URL:< https://aspenmeadowvet.com/congestive-heart-failure/>, page 4, 2nd para). 
(D) The level of one of ordinary skill;
The skill of those skilled in the art is high.

(E) The level of predictability in the art;
Considering that heart failure cannot be prevented, the unpredictability of the prevention of heart failure with the instantly claimed peptide is very high. 

(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The specification does not provide any examples with respect to the use of the of the peptide D-Arg-2’,6’-Dmt-Lys-Phe-NH2 to prevent heart failure.
The MPEP (2164.02) states that " The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).” The MPEP further states that
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.” 

Working examples for the prevention of heart failure are necessary since the art has indicated unpredictability of prevention of heart failure is very high. Furthermore, the specification does not provide an art recognized model that would clearly demonstrate that the claimed peptide D-Arg-2’,6’-Dmt-Lys-Phe-NH2 would be effective in the prevention of heart failure.
Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation tod use the invention as claimed.
  
Response to Arguments
Applicant’s arguments filed on 8/3/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 75 has been amended to remove the word “preventing”, thus the rejection should be withdrawn. 
Applicant’s arguments are not persuasive because, as discussed in the rejection above, the instant specification teaches that “[A]s used herein, the terms "treating" or "treatment" or "alleviation" refers to therapeutic treatment, wherein the object is to prevent or slow down (lessen) the targeted pathologic condition or disorder” (para [0070]). Thus, the term “treating” encompasses prevention.
For the reasons stated above the rejection is maintained.
To overcome this rejection, Applicant should amend the instant specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


This rejection has been modified.
Claims 68-73 and 75-78 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Szeto et al. (US 2011/0082084) as evidenced by Senni et al. (Mayo Clin Proc 1997; 72:453-460) and Moon et al. (Can J Cardiol. 2009 May; 25(5): e147–e150).
With respect to claims 68-69 and 75, Szeto et al. teach a method of treating heart failure or hypertensive cardiomyopathy in a mammalian subject, comprising administering to the mammalian subject in need thereof a therapeutically effective amount of the peptide D-Arg-2'6'-Dmt-LysPhe-NH2 or Phe-D-Arg-Phe-Lys-NH2 (claim 1).
As evidenced by the instant specification, patients with heart failure are in need of reducing the level of cardiac troponin I (para [0007]).
Therefore, the patient population of Szeto et al. is in need of reducing the level of cardiac troponin I.
Furthermore, with respect to claim 75, the instant specification teaches that “[A]s used herein, the terms "treating" or "treatment" or "alleviation" refers to therapeutic treatment, wherein the object is to prevent or slow down (lessen) the targeted 
With respect to claims 70 and 76, as evidenced by Senni et al. and Moon et al., congestive heart failure is associated with left ventricular systolic dysfunction (Senni et al. at page 453, left column, 2nd para; Moon et al. at page e147, left column, 1st para). Thus, the patient population of Szeto et al. encompasses patients with heart failure resulting from left ventricular systolic dysfunction.
With respect to claim 71, Szeto et al. teach the peptide is administered orally, topically, systemically, intravenously, subcutaneously, intraperitoneally, or intramuscularly (claim 10).
	With respect to claims 72-73 and 77-78, Szeto et al. teach further comprising separately, sequentially or simultaneously administering a cardiovascular agent to the subject (claim 11), wherein the cardiovascular agent is selected from the group consisting of: an anti-arrhthymia agent, a vasodilator, an anti-angina! agent, a corticosteroid, a cardioglycoside, a diuretic, a sedative, an angiotensin converting enzyme (ACE) inhibitor, an angiotensin II antagonist, a thrombolytic agent, a calcium channel blocker, a throboxane receptor antagonist, a radical scavenger, an anti-platelet drug, a -adrenaline receptor blocking drug, a-receptor blocking drug, a sympathetic nerve inhibitor, a digitalis formulation, an inotrope, and an antihyperlipidemic drug (claim 12).


Response to Arguments
Applicant’s arguments filed on 8/3/2021 have been fully considered but they are not persuasive.
Applicant argues that the references do not teach methods for reducing the level of cardiac troponin I in a mammalian subject in need thereof or methods for treating or ameliorating heart failure in a mammalian subject having an increased level of cardia troponin I.
Applicant’s arguments are not persuasive.
As discussed in the rejection above, Szeto et al. teach a method of treating heart failure or hypertensive cardiomyopathy in a mammalian subject, comprising administering to the mammalian subject in need thereof a therapeutically effective amount of D-Arg-2'6'-Dmt-LysPhe-NH2 or Phe-D-Arg-Phe-Lys-NH2.
As evidenced by the instant specification, patients with heart failure are in need of reducing the level of cardiac troponin I (para [0007]).
Therefore, the patient population of Szeto et al. is in need of reducing the level of cardiac troponin I.
Furthermore, administering D-Arg-2'6'Dmt-Lys-Phe-NH2, would necessarily treat or ameliorate heart failure. 
Moreover, with respect to claim 75, the instant specification teaches that “[A]s used herein, the terms "treating" or "treatment" or "alleviation" refers to therapeutic treatment, wherein the object is to prevent or slow down (lessen) the targeted pathologic condition or disorder” (para [0070]). Thus, the term “treating” encompasses 
For the reasons stated above the rejection is maintained.

This rejection has been modified.
Claims 68-71, 74-76 and 79 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Szeto (WO 2011/106717) as evidenced by Senni et al. (Mayo Clin Proc 1997; 72:453-460) and Moon et al. (Can J Cardiol. 2009 May; 25(5): e147–e150).
With respect to claims 68-69 and 75, Szeto teaches methods to treat or prevent muscle infirmity due to muscle disuse or disuse atrophy comprising administering the peptide SS-31 (i.e. D-Arg-2'6'Dmt-Lys-Phe-NH2 ), wherein such atrophy may result from congestive heart failure (claims 1, 7, 11, 15-16; paras [0101]-[0102]).
As evidenced by the instant specification, patients with heart failure are in need of reducing the level of cardiac troponin I (para [0007]).
Therefore, the patient population of Szeto et al. is in need of reducing the level of cardiac troponin I.
Furthermore, with respect to claim 75, the instant specification teaches that “[A]s used herein, the terms "treating" or "treatment" or "alleviation" refers to therapeutic treatment, wherein the object is to prevent or slow down (lessen) the targeted pathologic condition or disorder” (para [0070]). Thus, the term “treating” encompasses prevention. Therefore, administering the peptide of Szeto et al. would inherently prevent heart failure.
nd para; Moon et al. at page e147, left column, 1st para). Thus, the patient population of Szeto et al. encompasses patients with heart failure resulting from left ventricular systolic dysfunction.
With respect to claim 71, Szeto teaches the peptide is administered orally, topically, systemically, intravenously, subcutaneously, intraperitoneally, or intramuscularly (claims 6, 10, 14, 19).
With respect to claims 74 and 79, Szeto teaches the pharmaceutically acceptable salt comprises acetate or trifluoroacetate salt) (paras [0007]-[0009], [0011]-[0012], [0061], [0063]).

Response to Arguments
Applicant’s arguments filed on 8/3/2021 have been fully considered but they are not persuasive.
Applicant argues that the references do not teach methods for reducing the level of cardiac troponin I in a mammalian subject in need thereof or methods for treating or ameliorating heart failure in a mammalian subject having an increased level of cardia troponin I.
Applicant’s arguments are not persuasive.
As discussed in the rejection above, Szeto teaches methods to treat or prevent muscle infirmity due to muscle disuse or disuse atrophy comprising administering D-Arg-2'6'Dmt-Lys-Phe-NH2, wherein such atrophy may result from congestive heart 
Furthermore, administering D-Arg-2'6'Dmt-Lys-Phe-NH2, would necessarily treat or ameliorate heart failure. 
Moreover, with respect to claim 75, the instant specification teaches that “[A]s used herein, the terms "treating" or "treatment" or "alleviation" refers to therapeutic treatment, wherein the object is to prevent or slow down (lessen) the targeted pathologic condition or disorder” (para [0070]). Thus, the term “treating” encompasses prevention. Therefore, administering the peptide of Szeto et al. would inherently prevent heart failure.
For the reasons stated above the rejection is maintained.

This rejection has been modified.
Claims 68-73 and 75-78 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Szeto et al. (US 2009/0221514) as evidenced by Song et al. (Ren Fail. 2012;34(1):35-9), West et al. (Circ Res. 1959 Jul;7(4):527-36) and DrugInformer (downloaded on 12/16/2020 from URL:<https://www.druginformer.com/search/side_effect_details/acetaminophen/sedation.html>).
With respect to claims 68, Szeto et al. teach a method of treatment of subjects suffering from acute renal injury (ARI) caused by ischemia (para [0183]) comprising administering aromatic-cationic peptides (paras [0206]-[0207]). 
2 (SS-31) (para [0010]). 
As evidenced by Song et al., in acute kidney injury patients levels of troponin I are elevated (abstract; page 35, left column, 2nd para; page 38, right column, 4th para).
Therefore, the patient population of Szeto et al. is in need of reducing the level of cardiac troponin I.
With respect to claim 69, Szeto et al. teach methods of preventing ARI caused by radiocontrast agents, wherein the aromatic-cationic peptides of the invention are administered to a subject at risk for contrast-induced nephropathy (CIN), in order to protect the subject from this condition, and further teach that subjects at greatest risk for CIN are the elderly, and those with diabetes, chronic kidney disease, or advanced heart failure (para [0191]). Thus, the skilled artisan would have at once envisaged administering the peptide of Szeto et al. to patients with advanced heart failure.
With respect to claim 70, Szeto et al. teach that the peptide is administered to the subject prior or simultaneously with the exposure to the nephrotoxic agent (claim 3), wherein the nephrotoxic agent is a radiocontrast dye (claim 4), and wherein the radiocontrast dye is acetrizoate (claim 5).
As evidenced by West et al., acetrizoate is a cardiotoxic compound (page 535, left column, 1st para).
With respect to claim 71, Szeto et al. teach that administration can be carried out by any suitable route, including orally, intranasally, parenterally (intravenously, intramuscularly, intraperitoneally, or subcutaneously), rectally, or topically (para [0092]).

With respect to claim 75, the instant specification teaches that “[A]s used herein, the terms "treating" or "treatment" or "alleviation" refers to therapeutic treatment, wherein the object is to prevent or slow down (lessen) the targeted pathologic condition or disorder” (para [0070]). Thus, the term “treating” encompasses prevention. Therefore, administering the peptide of Szeto et al. would inherently prevent heart failure.
With respect to claim 76, as discussed above, Szeto et al. teach that the patients suffer from ARI (i.e. a kidney condition).
With respect to claims 77-78, Szeto et al. teach that the aromatic-cationic peptides of the invention are administered to a subject prior to or simultaneously with the administration of a drug or agent known or suspected to induce hepatotoxicity, e.g., acetaminophen (para [0225]). Note that as evidenced by DrugInformer, acetaminophen is a sedative (page 1).

Response to Arguments
Applicant’s arguments filed on 8/3/2021 have been fully considered but they are not persuasive.
Applicant argues that the references do not teach methods for reducing the level of cardiac troponin I in a mammalian subject in need thereof or methods for treating or 
Applicant’s arguments are not persuasive.
As discussed in the rejection above, Szeto et al. teach a method of treatment of subjects suffering from acute renal injury (ARI) caused by ischemia comprising administering D-Arg-2'6'Dmt-Lys-Phe-NH2. As evidenced by Song et al., in acute kidney injury patients levels of troponin I are elevated (abstract; page 35, left column, 2nd para; page 38, right column, 4th para). Therefore, the patient population of Szeto et al. is in need of reducing the level of cardiac troponin I.
With respect to claim 75, the instant specification teaches that “[A]s used herein, the terms "treating" or "treatment" or "alleviation" refers to therapeutic treatment, wherein the object is to prevent or slow down (lessen) the targeted pathologic condition or disorder” (para [0070]). Thus, the term “treating” encompasses prevention. Therefore, administering the peptide of Szeto et al. would inherently prevent heart failure.
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This rejection is maintained.
Claims 68-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto (WO 2011/106717) in view of Nair et al. (European Heart Journal Supplements (2006) 8 (Supplement E), E32–E38).
The teachings of Szeto with respect to claims 68-71, 74-76 and 79 have been discussed above.
Szeto et al. further teach administering at least two active ingredients separately, sequentially or simultaneously (paras [0054]-[0055], [0057]).
Szeto et al. do not teach further administering a cardiovascular agent.
Nair et al. teach that patients with advanced heart failure (HF) are commonly treated with platelet inhibitors (i.e. anti-platelet drugs) such as aspirin (abstract).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  
Therefore, since the references teach that the peptide D-Arg-2'6'Dmt-Lys-Phe-NH2 and anti-platelet drugs are effective in treating heart failure, it would have been obvious to combine the two compounds with the expectation that such a combination 

This rejection is maintained.
Claims 68-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (US 2011/0082084) in view of Szeto (WO 2011/106717).
The teachings of Szeto et al. with respect to claims 68-73 and 75-78 have been discussed above.
Szeto et al. do not teach the pharmaceutically acceptable salt comprises acetate or trifluoroacetate salt.
	Szeto teaches various methods comprising administering orally, topically, systemically, intravenously, subcutaneously, intraperitoneally, or intramuscularly the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 (claims 1, 7, 11 and 15; paras [0009], [0011]-[0012]) or a pharmaceutically acceptable salt thereof, (e.g., acetate or trifluoroacetate salt) (paras [0007]-[0009], [0011]-[0012], [0061], [0063]).
In the instant case, it would have been obvious to use acetate or trifluoroacetate salt of the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 in the method of Szeto et al. because Szeto teach that the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 (the same peptide of Szeto et al.) can be administered as acetate or trifluoroacetate salt.
One of ordinary skill in the art would have reasonably expected the acetate or trifluoroacetate salt of the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 to be efficiently administered orally, topically, systemically, intravenously, subcutaneously, intraperitoneally, or intramuscularly in the method of Szeto et al. because Szeto teaches 

This rejection is maintained.
Claims 68-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (US 2009/0221514) in view of Szeto (WO 2011/106717).
The teachings of Szeto et al. with respect to claims 68-73 and 75-78 have been discussed above.
Szeto et al. do not teach the pharmaceutically acceptable salt comprises acetate or trifluoroacetate salt.
	Szeto teaches various methods comprising administering orally, topically, systemically, intravenously, subcutaneously, intraperitoneally, or intramuscularly the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 (claims 1, 7, 11 and 15; paras [0009], [0011]-[0012]) or a pharmaceutically acceptable salt thereof, (e.g., acetate or trifluoroacetate salt) (paras [0007]-[0009], [0011]-[0012], [0061], [0063]).
In the instant case, it would have been obvious to use acetate or trifluoroacetate salt of the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 in the method of Szeto et al. because Szeto teach that the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 (the same peptide of Szeto et al.) can be administered as acetate or trifluoroacetate salt.
One of ordinary skill in the art would have reasonably expected the acetate or trifluoroacetate salt of the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 to be efficiently administered orally, topically, systemically, intravenously, subcutaneously, intraperitoneally, or intramuscularly in the method of Szeto et al. because Szeto teaches 

This rejection is maintained.
Claims 68-73 and 75-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (US 2009/0221514) in view of Sanchez-Pozos et al. (Nephrol Dial Transplant (2012) 27: 3160–3169).
This rejection applies to the elected species (i.e. corticosteroid).
The teachings of Szeto et al. with respect to claims 68-73 and 75-78 have been discussed above.
Szeto et al. further teach preventing or treating ARI caused by ischemia (para [0183]).
	Szeto et al. do not teach separately, sequentially, or simultaneously administering a corticosteroid.
Sanchez-Pozos et al. teach administering spironolactone (i.e. a corticosteroid) to completely prevent renal damage induced by ischemia (abstract).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  
Therefore, since the references teach that the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 and the corticosteroid spironolactone are effective in preventing renal damage induced by ischemia, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective preventing renal damage induced by ischemia. Thus, combining them flows logically from their having been individually taught in prior art.

Response to Arguments
Applicant’s arguments filed on 8/3/2021 have been fully considered but they are not persuasive.
Applicant argues that the references do not teach methods for reducing the level of cardiac troponin I in a mammalian subject in need thereof or methods for treating or ameliorating heart failure in a mammalian subject having an increased level of cardia troponin I.
Applicant’s arguments have been addressed above (see “Response to Arguments” regarding the 102(b) rejections).
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 
This rejection is maintained.
Claims 68-73 and 75-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8143219. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to the same method.
With respect to claims 68, ‘219 teaches a method for treating renal injury comprising administering the aromatic-cationic peptide D-Arg-2'6'Dmt-Lys-Phe-NH2 (SS-31) (claims 1, 4 and 7). 
As evidenced by Song et al., in acute kidney injury patients levels of troponin I are elevated (abstract; page 35, left column, 2nd para; page 38, right column, 4th para).
Therefore, the patient population of ‘219 is in need of reducing the level of cardiac troponin I.
With respect to claim 69, ‘219 teaches methods of preventing ARI caused by radiocontrast agents, wherein the aromatic-cationic peptides of the invention are administered to a subject at risk for contrast-induced nephropathy (CIN), in order to protect the subject from this condition, and further teach that subjects at greatest risk for CIN are the elderly, and those with diabetes, chronic kidney disease, or advanced heart failure (column 23, lines 59-67; column 24, lines 1-7). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
Thus, the skilled artisan would have at once envisaged administering the peptide of ‘219 to patients with advanced heart failure.
With respect to claim 70, ‘219 teaches that the peptide is administered to the subject prior, simultaneously or after exposure to the nephrotoxic agent or the radiocontrast dye (claims 2, 5 and 9), and wherein the radiocontrast dye is acetrizoate (claims 3, 6 and 10).
As evidenced by West et al., acetrizoate is a cardiotoxic compound (page 535, left column, 1st para).
With respect to claim 71,’219 teaches that administration can be carried out by any suitable route, including orally, intranasally, parenterally (intravenously, intramuscularly, intraperitoneally, or subcutaneously), rectally, or topically (column 7, lines 15-22).
With respect to claims 72-73, ‘219 teaches that the aromatic-cationic peptides of the invention are administered to a subject prior to or simultaneously with the administration of a drug or agent known or suspected to induce hepatotoxicity, e.g., acetaminophen (column 31, lines 51-55). Note that as evidenced by DrugInformer, acetaminophen is a sedative (page 1).
With respect to claim 75, administering the peptide of ‘219 would inherently prevent heart failure.
With respect to claim 76, ‘219 teaches that the patients suffer from acute reanl injury (column 28, lines 25-26).


This rejection is maintained.
Claims 68-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8143219 in view of Szeto (WO 2011/106717).
The teachings of ‘219 with respect to claims 68-73 and 75-78 have been discussed above.
‘219 does not teach the pharmaceutically acceptable salt comprises acetate or trifluoroacetate salt.
	Szeto teaches various methods comprising administering orally, topically, systemically, intravenously, subcutaneously, intraperitoneally, or intramuscularly the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 (claims 1, 7, 11 and 15; paras [0009], [0011]-[0012]) or a pharmaceutically acceptable salt thereof, (e.g., acetate or trifluoroacetate salt) (paras [0007]-[0009], [0011]-[0012], [0061], [0063]).
In the instant case, it would have been obvious to use acetate or trifluoroacetate salt of the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 in the method of ‘219 because Szeto teach that the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 (the same peptide of ‘219) can be administered as acetate or trifluoroacetate salt.
2 to be efficiently administered orally, topically, systemically, intravenously, subcutaneously, intraperitoneally, or intramuscularly in the method of ‘219 because Szeto teaches that said peptide can be administered as acetate or trifluoroacetate salt via oral, topical, systemic, intravenous, subcutaneous, intraperitoneal, or intramuscular route.

This rejection is maintained.
Claims 68-69, 71, 74-76 and 79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8697657. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to the same method.
With respect to claim 68, ‘657 claims a method for treating ischemia and/or reperfusion injury in a subject in need thereof, the method comprising administering to the subject an effective amount of D-Arg-2'6'Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof (claim 1).
Note that as evidenced by Higgins et al. (Clin Invest Med. 2003 Jun;26(3):133-47), subjects suffering from ischemia have elevated troponin I levels (title; abstract). Thus, a patient with ischemia is a patient in need of reducing the level of troponin I.
With respect to claim 69, please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 
With respect to claim 71, ‘657 teaches that peptide is administered intravenously, intradermally, intraperitoneally, Subcutaneously, orally, transdermally, topically,
intraocularly, iontophoretically, transmucosally, or by inhalation (claim 9).
	With respect to claim 74, ‘657 claims the pharmaceutically acceptable salt thereof is selected from acetate salt or trifluororacetate salt (claims 2, 4, 6, 8, 12).
	With respect to claim 75, administering the peptide of ‘657 would necessarily prevent heart failure.
	With respect to claim 76, ‘657 teaches the subject suffers from ischemia and/or reperfusion injury of the kidney (column 32, lines 19-29), thus have a kidney condition.
	With respect to claim 79, ‘657 claims the pharmaceutically acceptable salt thereof is selected from acetate salt or trifluororacetate salt (claims 2, 4, 6, 8, 12).

This rejection is maintained.
Claims 68-69, 71, 74-76 and 79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9561258. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to the same method.
With respect to claim 68, ‘258 claims a method for treating ischemia and/or reperfusion injury in a subject in need thereof, the method comprising administering to the subject an effective amount of D-Arg-2'6'Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof (claim 1).

With respect to claim 69, please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). ‘258 teaches that the subject has been diagnosed with heart failure (column 12, line 66; column 31, lines 1, 14-16).
With respect to claim 71, ‘258 teaches that peptide is administered intravenously, intradermally, intraperitoneally, Subcutaneously, orally, transdermally, topically,
intraocularly, iontophoretically, transmucosally, or by inhalation (claims 10, 12-13).
	With respect to claim 74, ‘258 claims the pharmaceutically acceptable salt thereof is selected from acetate salt or trifluororacetate salt (claims 2-3, 5-6, 8-9).
	With respect to claim 75, administering the peptide of ‘258 would necessarily prevent heart failure.
	With respect to claim 76, ‘258 teaches the subject suffers from ischemia and/or reperfusion injury of the kidney (column 33, lines 49-59), thus have a kidney condition.
	With respect to claim 79, ‘258 claims the pharmaceutically acceptable salt thereof is selected from acetate salt or trifluororacetate salt (claims 2-3, 5-6, 8-9).

Response to Arguments
In the response filed on 8/3/2021 Applicant requested the rejections be held in abeyance until allowable subject matter is identified.
For this reason the rejections are maintained.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658